DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5-12, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claim 1:
a second insulating layer being in contact with the first insulating layer and at least a portion of the test pad, and wherein at least a portion of an upper surface of the test pad is in contact with a lower surface of the second insulating layer, 
wherein the first bonding structure further includes a pad connection portion electrically connecting the first pad and the test pad to each other, and 
wherein the second bonding structure further includes a dummy connection portion, the dummy connection portion being in contact with the pad connection portion.
in claim 5:
 a second insulating layer being in contact with the first insulating layer and at least a portion of the test pad, wherein at least a portion of an upper surface of the test pad is in contact with a lower surface of the second insulating layer,
 Appln. No.: 16/508,498 wherein the first bonding structure further includes a pad connection portion electrically connecting the first pad and the test pad to each other, 

a dummy area surrounding the test area, and wherein the dummy pad portion of the second bonding structure is in contact with the dummy area of the test pad.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826